UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A ANNUAL REPORT UNDER SECTION 13 OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 GOLDEN VALLEY DEVELOPMENT, INC. a Nevada corporation 1200 Truxton Avenue#130 Bakersfield, CA93301 (661) 327-0067 Common Stock, $0.001 par value registered under Section 12(g) of The Securities Exchange Act of 1934 I.R.S. Employer I.D. # 84-1658720 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes o No x Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment thereto.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Revenues for our most recent fiscal year:$312.00 Number of shares outstanding of our only class of common equity, as of March 31 2010: 72,400,000 Transitional Small Business Disclosure Format (check one): Yes oNo x -1- TABLE OF CONTENTS PART I Item 1.Description of Business 3 Item 1A. Risk Factors 4 Item 2.Description of Properties 5 Item 3.Legal Proceedings 5 Item 4.Submissions of Matters to a Vote of Security Holders 5 Item 5.Market for Registrant’s Common Equity and Related Stockholder Matters 5 PART II Item 6.Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 7.Financial Statements 8 Item 8.Changes In and Disagreements with Accountants on Accounting and Financial Disclosures 16 Item 8A.Controls and Procedures 16 PART III Item 9.Directors and Executive Officers, Promoters and Control Persons, Compliance With Section 16(a) of the Exchange Act of the Registrant 18 Item 10.Executive Compensation 19 Item 11.Security Ownership of Certain Beneficial Owners and Management 19 Item 12.Certain Relationships and Related Transactions 21 Item 13.Exhibits, Financial Statements, Schedules and Reports on Form 8-K 22 Item 14.Principal Accountants Fees and Services 22 Signatures 23 -2- Part I Item 1.Description of Business. History and Structure.We were incorporated in July of 2004 as Golden Valley Development, Inc. in the state of Nevada. From the date of incorporation to August of 2004, we were a wholly-owned subsidiary of Fresh Veg Broker.com, Inc., a Nevada corporation. Then, in August of 2004, we were spun off from Fresh Veg, and in that process the shares held by Fresh Veg were distributed to its own shareholders on a pro rata basis, making our shareholder base exactly the same as Fresh Veg’s shareholder base. The business purpose of the spin-off was to separate three distinct, disparate business plans so that different, separate entities could focus on each business plan. Prior to the spin-off, there was a parent company – Fresh Veg – and two subsidiaries. We were one of the two subsidiaries. Our business plan is for a brokerage firm that specializes in buying commodities such as fresh fruits, vegetables and hay and re-selling them, as we describe below. The business plan belonging to the other former subsidiary of Fresh Veg, Pebble Beach Enterprises, was for the development and re-sale of real estate. Our then-parent company had planned on acquiring a third subsidiary which had certain technologies designed to assist medical insurance companies in securely receiving hospital data. Therefore, it was determined that three business plans – each requiring vastly different types of energy, talent and resources to operate – was too dispersing to be operated by one conglomerate, and so the two subsidiaries, Pebble Beach and Golden Valley, were spun off. Subsequent to our being spun off from Fresh Veg, Fresh Veg changed its name to Tiger Team Technologies, Inc. officially on August 16, 2004, in order to better reflect the change in its business from a vegetable broker business – which is the business we inherited – to a company that dealt with certain technologies designed to assist medical insurance companies in securely receiving hospital data. What We Do.We are a brokerage firm that specializes in buying commodities such as fresh fruits and vegetables and hay in California’s central valley from local farmers and then selling the products to buyers, such as supermarkets, wholesalers, and other farmers, also located in California. We operate as a broker, someone who acts as the agent for the farmer in negotiating a contract between seller and buyer. The brokerage fee is generally collected from the seller. We earn our fee by arranging the transaction through written or phone communication and bringing the two parties together with a confirmation of sale.Our management team has over 25 years of combined brokerage experience in the produce industry, including the last year and a half with Golden Valley. Our expertise ranges from contract negotiation and product research to innovative business development. Our business model begins with various buyers in need of produce, such as supermarkets and wholesalers, who buy on behalf of restaurants, restaurant chains and other large institutions; or in need of hay for animal feed. These buyers place their orders with us. After receiving an order from a buyer we prepare a quote. At that point, we check to see if we have any other pending orders for the same commodity that has not been purchased yet. If we do, we try to purchase a larger quantity from the farmer, and negotiate a lower price for buying at a bulk rate, which lowers our base cost and increases our profit. We find the farmers who have the desired produce or hay, and then put in the order to the farmer. Before the goods are shipped from the farmer to the buyer, we send out our inspector to inspect them, to guarantee high level of quality and minimize disputes over damaged goods. Our inspectors, currently only ArtDavis, do not allow damaged goods to ship. This way the customers know that they are receiving quality products with every order placed. If a customer receives damaged goods, we know that the damage occurred en route and the transportation company is responsible for the damage. We strive to ensure that all products are of the highest quality. In inspecting commodities, we use the USDA standards, the only broadly recognized quality standards in our industry, and due to Art and Davis experience with similar ventures in the past, we will be able to train and test future inspectors in-house to follow these standards. Competition.Our main competitors are mostly individual brokers with small offices and few or no employees. Varsity Produce and Manny Lawrence are the largest competitors to our knowledge. -3- The main competitive factor in our industry, however, does not come from other brokers, but from the changing nature of the industry. As farms become larger, they become more able to offer the same type of discounts to buyers that we can. Our advantage remains that we inspect all produce before it ships, and so ensure high quality produce, which is also an advantage over our competitors who, in the experience of Art Davis , have never inspected the produce being shipped or even were physically present during any part of the shipping process; however, our challenge is always to find more small, “niche” farmers and more “niche” buyers, such as for organic produce, unusual produce, hay and other niches. In the experience of our management, customers usually pick up the produce from the seller with their own trucks.When necessary, however, we will have the capability to coordinate transportation for buyers.We are allied with Freymiller Trucking through verbal, informal agreements between our management and theirs, whose trucks, because of our alliance, can be contracted out at any time. Having access to such a broad transportation network allows us to offer reasonable transportation rates and still generate a profit. Since we are able to handle all of our clients’ shipping needs, there is more incentive for companies to buy goods from us rather than our competitors, providing another competitive advantage. Regulation.Golden Valley has no involvement in the farming process. Therefore we do not need to conform to any environmental standards. When we supply transportation for the goods to be delivered, we contract out with trucking companies and it is ultimately the responsibility of the transportation company to make sure that all environmental laws in regards to transporting commodities are adhered to and followed. Because we currently operate exclusively intra-state, we are not subject to federal agricultural regulations as a broker; specifically we are not covered under the United States Perishable Agricultural Commodities Act, abbreviated as “PACA”. However, as we expand into interstate deals, we would need to receive a license from the U.S. Department of Agriculture as a “broker”, defined by PACA in part as: “any person engaged in the business of negotiating sales and purchases of any perishable agricultural commodity in interstate or foreign commerce for or on behalf of the vendor or the purchaser, respectively…”. Receiving the license entails filling out a relatively simple application and paying a $550 annual fee. Licenses are granted fairly automatically unless the applicant has had a license revoked in the past or been otherwise found in violation of PACA or its regulations in the past. Maintaining a license would principally involve making sure we pay our farmers on time. If we are late in paying farmers, our license may be suspended by the U.S. Department of Agriculture. Since our business model includes the receipt of monies from the buyer before the farmers deliver the product, it is very unlikely we would have trouble maintaining our license. Suppliers and Customers.California’s central valley services 70 percent of the nation’s produce and vegetables, and has hundreds of suppliers, i.e. farmers and sheds, and therefore sources and availability of the produce is good. Some of the small- and mid-size farmers who are most suited as suppliers in our business model include Gerowan Farms, HMC Farms, Bolthouse Farms, Grimway Farms and Giumarra Vineyards. We have no major customers yet; our three customers so far have been ERE Sheep Company, M&E Farms and Diamond Cattle Company. However, major customers that have transacted business with Art Davis – our management team – in the past include Tops Supermarkets, Bi-Lo Supermarkets and Giant Foods. Research and Development.We spent no money on research and development in the last three and a half years, relying instead on the experience of our management team, Art Davis , to make any amendments to our business or marketing plans. Employees.We have no formal employees. Instead, our two management personnel – Art Davis – dedicates 5-20 hours per week to conduct the business and prepare all requisite administration, including this filing. Item 1A. Risk factors Fluctuations in our operating results on a quarterly and annual basis could cause the market price of our common stock to decline. Our revenue and operating results have fluctuated significantly from period to period in the past and are likely to do so in the future. These fluctuations could cause the market price of our common stock to decline. -4- If our internal control over financial reporting does not comply with the requirements of the Sarbanes-Oxley Act, investor perceptions of our company may be adversely affected and could cause a decline in the market price of our stock. Section404 of the Sarbanes-Oxley Act of 2002 requires our management to report on, and our independent auditors to attest to, the effectiveness of our internal control structure and procedures for financial reporting. We have an ongoing program to perform the system and process evaluation and testing necessary to comply with these requirements. We have incurred and expect to continue to incur significant expense and to devote significant management resources to Section404 compliance. In the event that our chief executive officer, chief financial officer, chief accounting officer, or independent registered public accounting firm determine that our internal control over financial reporting is not effective as defined under Section404, investor perceptions of our company may be adversely affected and could cause a decline in the market price of our stock. We may experience a decrease in market demand or a supply disruption due to uncertain economic conditions in the United States market, including as a result of the concerns of terrorism, war and social and political instability. Terrorist attacks in the United States and elsewhere, the continued presence of United States military forces in Iraq, and turmoil in the Middle East have contributed to the uncertainty in the United States and global economy and may lead to a decline in economic conditions, both domestically and internationally. Our ability to raise capital in the future may be limited and our failure to raise capital when needed could prevent us from executing our growth strategy. We believe that our existing cash will be sufficient for the next 12 months however there is no guarantee that in the future that we will be able to raise capital when needed. Item 2.Description of Property. Our principal office is a rented space in a dedicated office building at 1200 Truxton Ave., Suite 130 in Bakersfield, California provided to us at no charge by our majority shareholder. We do not own any real estate or other property, nor do we invest in real estate. Item 3.Legal Proceedings. We are not a party of any pending or existing legal proceedings, nor the subject of any governmental proceedings. Item 4.Submissions of Matters to a Vote of Security Holders. None Item 5.Market for Registrant’s Common Equity and Related Stockholder Matters The common stock is not currently traded -5- Part II Item 6.Management’s Discussion and Analysis SAFE HARBOR FOR FORWARD LOOKING STATEMENTS The following discussion and analysis contains certain statements that may be deemed “forward-looking statements”. All statements, other than statements of historical fact, that address events or developments that we expect to occur, are forward-looking statements. Forward-looking statements are statements that are not historical facts and are generally, but not always, identified by the words “expects”, “plans”, “anticipates”, “believes”, “intends”, “estimates”, “projects”, “potential” and similar expressions, or that events or conditions “will”, “would”, “may”, “could” or “should” occur. Although we believe the expectations expressed in such forward-looking statements are based on reasonable assumptions, such statements are not guarantees of future performance and actual results may differ materially from those in the forward-looking statements. Factors that could cause the actual results to differ materially from those in forward-looking statements include: failure to successfully negotiate or subsequently close such transactions, inability to obtain required shareholder or regulatory approvals, and general economic, market or business conditions. Investors are cautioned that any such statements are not guarantees of future performance and actual results or developments may differ materially from those projected in the forward-looking statements. Forward-looking statements are based on the beliefs, estimates and opinions of management on the date the statements are made. We undertake no obligation to update these forward-looking statements in the event that managements beliefs, estimates or opinions, or other factors, should change. Liquidity and Cash Requirements.Adavco Inc., a corporation owned jointly by Art and Annette Davis, loaned us $50,000 in October of 2004 to satisfy cash requirements, including accounting and auditing costs, for our first 36 months – through October of 2008. In addition, Adavco has provided temporary funding to support certain broker transactions. Additional funding may be available to us from Adavco; however, based on our current cash forecasts, we do not expect to borrow additional funds, except as may be needed on a short-term basis to support a broker transaction. Our projected cash requirements over the next twelve months should not exceed $15,000. However, our cash requirements will increase significantly if we begin any advertising campaigns, as discussed below in our Marketing subsection. As of December 31, 2009, our cash on hand was $4,060 and the amount owed to Adavco Inc. totaled $77,000. Results of operations.In 2009, we brokered 3 transactions, primarily related to cattle, and recorded net revenues of $312. We incurred general and administrative expenses of $181,874, primarily related to accounting fees and rent expense. In addition, we incurred $3,428 of interest expense. For the year we saw a decrease in revenues as compared to 2008. The decrease can be directly related to the continuing deterioration of economic conditions.Wewill continue with our strategic plan of servicing our current set of customers as well as working to obtain new ones. We have recently attempted to broker different commodities that we typically in the past have not brokered. Industry Trends. As local farms consolidate, they become better able to negotiate sales directly with the buyers. Our primary customer is the smaller, “niche” farmers who do not have direct access to buyers. These niche farms typically produce crops such as alfalfa hay or grass hay, organic produce, and unusual or specialty commodities. However, there are still opportunities for us to work with larger farms and larger buyers on occasion, because we still retain the advantage of quality control. As we mention above, we send out a field inspector to make sure all the produce loaded onto the trucks is high quality, which is something the buyers do not do themselves, nor do the farmers, nor do our competitors. In this way, we still are able to generate enough business to continue as a going concern. Generation of revenues.We act as a broker between farms and wholesale buyers. In some cases, we broker products between two farms. For example, we may purchase alfalfa hay from one farm and sell it to a cattle farm. We generate net revenue form the margin between selling price and the buying price. -6- Marketing.Our company is local and will rely on our reputation and word-of-mouth to generate most of our customers. As mentioned above, we maintain a competitive advantage by thoroughly inspecting the product prior to shipment. Our management has historically found that happy customers are the best form of advertising. However, in conjunction with word-of-mouth marketing, we also plan to expand our advertising to various produce industry publications. We also will direct-mail to address lists endemic to our industry. Our management team, Art Davis , has formed many partnerships, alliances and contacts while operating as produce brokers for the past 25 years. These business relationships provide an enormous base of resources from which we can operate.Most of our brokerage deals will start – as they have with our one transaction we have completed so far - with our management team’s large client base that we hope will contract with us to locate, purchase and deliver various commodities for them. Potential Future Business Models.Additionally, we are currently researching the viability of farming certain commodities ourselves in order to lower the cost of goods sold and improve our profit margin. Whatever excess product was grown could be sold to the various competing brokers. By controlling the product, we can effectively control the quality of product that other brokers are able to supply. There is currently no precise plan in place and there can be no assurances that any such plan will be implemented. Another option is to purchase the farmland outright and lease it back to the various farmers. By controlling the farmers you can demand the best product for the lowest price. This business model is possible with another loan from Adavco, which is controlled by our management team. We would feel ready for this model once we have completed several more transactions under our current model this year, and determined how much time and effort will be required to keep our current model viable. Another profitable means of expansion we are exploring is to continue hiring brokers with established customer bases, who can promote the benefits of doing business with Golden Valley. The new hires would stay employed with Golden Valley as long as they can continually solicit new customers. The more customers these brokers bring Golden Valley, the higher their salaries and bonuses. We anticipate hiring one produce broker per year, beginning this year, to allow for reasonable expansion. -7- Item 7.Financial Statements. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board Directors Golden Valley Development, Inc. Bakersfield, California We have audited the accompanying consolidated balance sheets of Golden Valley Development, Inc. as of December 31, 2009 and 2008 and the related consolidated statements of operations, statements of stockholder's deficit,and cash flows for the years ended December 31, 2009 and 2008. These consolidated financial statements are the responsibility of Golden Valley Development, Inc.'s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. Golden Valley is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of Golden Valley’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Golden Valley Development, Inc. as of December 31, 2009 and 2008 and the results of operations, statements of stockholder's deficit, and cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that Golden Valley Development, Inc. will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, Golden Valley Development, Inc. suffered recurring losses from operations and has a working capital deficiency, which raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters also are described in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. MaloneBailey, LLP www.malonebailey.com Houston, Texas March 29, 2010 -8- GOLDEN VALLEY DEVELOPMENT, INC CONSOLIDATED BALANCE SHEETS December 31, 2009 and December 31, 2008 12/31/2009 12/31/2008 ASSETS Cash $ $ Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts Payable $ $
